DETAILED ACTION
Claim(s) 6-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Rejections under 35 USC 102 (Prior Art Rejections)
Responsive to the rejections of claim(s) 6-10 under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Patent No. 10530528), claim(s) 6-10 have been amended and claim(s) 11-12 have been added. Applicants arguments made responsive to the amendments and the rejections of said claims have been considered but are not persuasive. In particular with regard to the amended claim 6,  

Applicants [Remarks, Page(s) 8-9] argue that,
 “… symbols of the demodulation reference signal (DMRS). Indeed, according to Fig. 50 of Park, the DMRS occupies two symbols (symbol 2 and symbol 8). However, Park only discloses that two DMRS symbols are provided in one slot, but does not disclose that a plurality of DMRS symbols is provided in one hop. Accordingly, Park does not disclose the mapping of two or more DMRS symbols to each of a plurality of resource set in a slot, as recited in amended independent claim 6…”

While generally it is agreed that, Park does not disclose the mapping of two or more DMRS symbols to each of a plurality of resource set in a slot, as recited in amended independent claim 6, this feature is not congruent with what is shown in the specification as originally filed.  Applicants for example cite, [Par. 13] and [Par. 39] to support said feature. [Par. 13] simply provides a general description of the invention. [Par. 39] appears to be more specifically directed to the features of amended claim 6, and particularly references a [Fig. 2A] with respect to the mapping of the DMRS.

“…As shown in FIG. 2A, the HARQ-ACK and/or CSI part I may be
mapped to positions closer to the DMRS symbol than CSI part II is.
For example, in FIG. 2A, the HARQ-ACK and CSI part I are
frequency-division-multiplexed in the same symbol subsequent to
the DMRS symbol. On the other hand, CSI part II is time-division—
multiplexed with the HARQ-ACK and CSI part I….”

Fig. 2A does not show two or more DMRS symbols mapped within a slot, in fact according to the specification as filed it is intended just to be directed to cases where only a single DMRS is mapped within a slot.

“[0037] FIGS. 2A and 2B are diagrams to show examples of the mapping
of UCI according to the present embodiment. FIGS. 2A and 2B show
examples of mapping of the HARQ-ACK and CSI parts I and II in the
case that the intra-slot frequency hopping is not applied (in the
case that one DMRS symbol is provided in the slot) as described in
FIG. 1A above.”

So while is agreed that Park does not disclose the mapping of two or more DMRS symbols to each of a plurality of resource set in a slot, as recited in amended independent claim 6, it is not clear as to what the applicant seeks to claim due discrepancy between the claimed limitations and the citations of specification as originally filed. Thus claim(s) 6-12 will be rejected under 35 USC 112(a), for failing to comply with the written description requirement, and with respect to prior art rejections a new grounds of rejection will be made in view of Yamamoto (USPGPub No. 2018/0069652) to address features pertaining to multiple DMRS symbols within a single slot.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to independent claim 6, which recites, “…wherein each of the first resource region and the second resource region supports a mapping of two or more symbols of the demodulation reference signal..”
Applicants for example cite, [Par. 13] and [Par. 39] to support said feature. [Par. 13] simply provides a general description of the invention. [Par. 39] appears to be more specifically directed to the features of amended claim 6, and particularly references a [Fig. 2A] with respect to the mapping of the DMRS.

“…As shown in FIG. 2A, the HARQ-ACK and/or CSI part I may be
mapped to positions closer to the DMRS symbol than CSI part II is.
For example, in FIG. 2A, the HARQ-ACK and CSI part I are
frequency-division-multiplexed in the same symbol subsequent to
the DMRS symbol. On the other hand, CSI part II is time-division—
multiplexed with the HARQ-ACK and CSI part I….”

Fig. 2A does not show two or more DMRS symbols mapped within a slot, in fact according to the specification as filed it is intended just to be directed to cases where only a single DMRS is mapped within a slot.

“[0037] FIGS. 2A and 2B are diagrams to show examples of the mapping
of UCI according to the present embodiment. FIGS. 2A and 2B show
examples of mapping of the HARQ-ACK and CSI parts I and II in the
case that the intra-slot frequency hopping is not applied (in the
case that one DMRS symbol is provided in the slot) as described in
FIG. 1A above.”

Thus with respect to claim 6, it is not clear as to what the applicant seeks to claim due discrepancy between the claimed limitations and the citations of specification as originally filed. Thus claim(s) 6 is rejected under 35 USC 112(a), for failing to comply with the written description requirement. Independent claim(s) 8, 9, and 10 recite substantially the same features as claim 6 and are rejected under 35 USC 112(a), for failing to comply with the written description requirement for the same reasoning as claim 6. All remaining claims rejected under 35 USC 112(a) by virtue of dependency on any one of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent No. 10530528) in view of Yamamoto (US 20180069652 A1)


 	In regards to claim(s) 6 and 8, Park [Fig. 50] teaches A terminal comprising: a processor that, when transmitting uplink control information, UL data, and demodulation reference signal by using an uplink shared channel to which frequency hopping using a plurality of resource regions comprising a first resource region and a second resource region in a slot is applied, determines a position to multiplex the uplink control information per resource region in which a mapping of two or more symbols of the demodulation reference signal is supported; and a transmitter that transmits the uplink control information by distributing and mapping the uplink control information to the plurality of resource regions at a substantially equal ratio ([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a plurality of resource regions, see resource region 1, allocated to symbols 0-7 and resource region 2, allocated 8-13, determines a position to multiplex the UCI per resource region in the plurality of resource regions, and transmitting section that transmits the UCI by distributing and mapping the UCI  to the plurality of resource regions at a substantially equal ratio, [Fig. 50] illustrates where the two resource regions, occupy substantially equal frequency blocks. [Fig. 50] also illustrates where the demodulation reference signal, PUSCH DM-RS occupies two symbols, symbols, symbol 2 and symbol 8).’
 	Park differs from claim 6, in that Park is silent on wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal. Despite these differences similar features have been seen in other prior art involving the allocation of resources. Yamamoto (US 20180069652 A1) teaches [Fig. 10B] wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal.
	Thus based upon the teachings of Yamamoto it would have been obvious to a person of ordinary skill in the art before the effective filing to date to modify Park to arrive at wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal, in order to provide a benefit of efficiently utilizing resources for DMRS transmission. 
In regards to claim 7, Park [Fig. 50] teaches the terminal according to claim 6, wherein when the plurality of resource regions comprises a first resource region and a second resource region and when the uplink control information includes HARQ-ACK, channel state information part 1 and channel state information part 2, the control section maps each of the HARQ-ACK, the channel state information part 1 and the channel state information part 2 to the first resource region and the second resource region at the substantially equal ratio
([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a plurality of resource regions, see resource region 1, allocated to symbols 0-7 and resource region 2, allocated 8-13, determines a position to multiplex the UCI per resource region in the plurality of resource regions, and transmitting section that transmits the UCI by distributing and mapping the UCI  to the plurality of resource regions at a substantially equal ratio, [Fig. 50] illustrates where the two resource regions, occupy substantially equal frequency blocks.)..

In regards to claim 9, Park [Fig. 50] teaches a base station comprising: a processor that, when uplink control information, UL data and demodulation reference signal are transmitted by using an uplink shared channel to which frequency hopping using a plurality of resource regions comprising a first resource region and a second resource region in a slot is applied, determines a position to multiplex the uplink control information per resource region in in which a mapping of two or more symbols of the demodulation reference signal is supported; and a receiving section that receives the uplink control information that is transmitted by being distributed and mapped to the plurality of resource regions at a substantially equal ratio([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a plurality of resource regions, see resource region 1, allocated to symbols 0-7 and resource region 2, allocated 8-13, determines a position to multiplex the UCI per resource region in the plurality of resource regions, and transmitting section that transmits the UCI by distributing and mapping the UCI  to the plurality of resource regions at a substantially equal ratio, [Fig. 50] also illustrates where the demodulation reference signal, PUSCH DM-RS occupies two symbols, symbols, symbol 2 and symbol 8).
	Park differs from claim 9, in that Park is silent on wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal. Despite these differences similar features have been seen in other prior art involving the allocation of resources. Yamamoto (US 20180069652 A1) teaches [Fig. 10B] wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal.
	Thus based upon the teachings of Yamamoto it would have been obvious to a person of ordinary skill in the art before the effective filing to date to modify Park to arrive at wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal, in order to provide a benefit of efficiently utilizing resources for DMRS transmission. 



 	In regards to claim(s) 10, Park [Fig. 50] teaches a system comprising a terminal and a base station:
 	the terminal comprises:
 	  a processor that, when transmitting uplink control information, UL data, and demodulation reference signal by using an uplink shared channel to which frequency hopping using a plurality of resource regions comprising a first resource region and a second resource region in a slot is applied, determines a position to multiplex the uplink control information per resource region in which a mapping of two or more symbols of the demodulation reference signal is supported; and 
 	a transmitter that transmits the uplink control information by distributing and mapping the uplink control information to the plurality of resource regions at a substantially equal ratio ([Fig. 50] illustrates UCI such as CSI Part 1, CSI Part 2, and HARQ-ACK, and UL data such as UL-SCH and PUSCH DM-RS, by using an uplink shared channel, PUSCH, to which frequency hopping, illustrated in [Fig. 50] where information jumps/hops frequencies,  using a plurality of resource regions, see resource region 1, allocated to symbols 0-7 and resource region 2, allocated 8-13, determines a position to multiplex the UCI per resource region in the plurality of resource regions, and transmitting section that transmits the UCI by distributing and mapping the UCI  to the plurality of resource regions at a substantially equal ratio, [Fig. 50] illustrates where the two resource regions, occupy substantially equal frequency blocks. [Fig. 50] also illustrates where the demodulation reference signal, PUSCH DM-RS occupies two symbols, symbols, symbol 2 and symbol 8).
	the base station comprises:
	a processor that determines the position; and a receiver that receives the uplink control information ([Col. 82, Line(s) 23-60] teach where the base station comprises a receiver for receiving uplink information such as the UL Data, DM-RS, and UCI).
 	Park differs from claim 10, in that Park is silent on wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal. Despite these differences similar features have been seen in other prior art involving the allocation of resources. Yamamoto (US 20180069652 A1) teaches [Fig. 10B] wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal.
	Thus based upon the teachings of Yamamoto it would have been obvious to a person of ordinary skill in the art before the effective filing to date to modify Park to arrive at wherein each of the first resource region and the second resource region supports mapping of two or more symbols of the demodulation reference signal, in order to provide a benefit of efficiently utilizing resources for DMRS transmission. 

In regards to claim 11, Park [Fig. 50] teaches the terminal according to claim 6, wherein the transmitter transmits the uplink control information by distributing and mapping the uplink control information to the plurality of resource regions at a substantially equal ratio based on the position.

In regards to claim 12, Park [Fig. 50] teaches the terminal according to claim 7, wherein the transmitter transmits the uplink control information by distributing and mapping the uplink control information to the plurality of resource regions at a substantially equal ratio based on the position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476